Citation Nr: 0107694	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, undifferentiated, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from February 1952 to October 
1952.

This appeal arises from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which continued a 30 percent disability 
evaluation for paranoid schizophrenia, undifferentiated.


FINDING OF FACT

The veteran's service connected paranoid schizophrenia, 
undifferentiated, is manifested by some auditory 
hallucinations, flattened mood and some difficulty in 
developing good social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 
percent for paranoid schizophrenia, undifferentiated, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, Diagnostic Code 9404 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
paranoid schizophrenia, undifferentiated.  The Board of 
Veterans' Appeals (Board) is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
all available evidence of record pertaining to the history of 
the disability in question has been reviewed.  Nothing in the 
historical record suggests that the current evidence of 
record is not adequate for rating purposes.  Moreover, this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to this disability.

In a February 1998 rating decision, the disability evaluation 
for the veteran's service connected paranoid schizophrenia, 
undifferentiated, was increased from 0 percent to 30 percent, 
effective in December 1997.  The 30 percent disability 
evaluation was in effect when the veteran's claim for an 
increased evaluation was initiated in 1999.

VA outpatient treatment records reflect that when the veteran 
was seen in July 1999 he reported "pretty bad" 
hallucinations.  Paranoia and thought insertion were noted 
and the voices were hostile and threatening.  It was reported 
that he was not sleeping well.  He was found to be 
cooperative with good eye contact.  His speech was almost 
pressured.  It was indicated that the plan was to admit him 
to the hospital.

VA hospital records show that the veteran was admitted in 
July 1999 for several weeks of auditory hallucinations, 
voices telling him they were going to kill him.  The 
hallucinations had become increasingly bothersome and 
intrusive.  He denied visual hallucinations, suicidal 
ideation, ideas of self harm or homicidal intent.  It was 
reported that the auditory hallucinations remitted several 
days after he was admitted to the hospital and that his 
mental status remained stable.

On mental status examination at the time of veteran's 
discharge from the hospital his speech was spontaneous and 
clear with normal volume and rate.  His mood was euthymic and 
his affect was of normal range and intensity and was 
appropriate to immediate thought and content.  There was no 
lability.  He was oriented to time, place and person.

Both immediate and remote memory were intact and the 
veteran's concentration was intact.  His thoughts were 
logical, coherent and goal directed.  There were no loose 
associations, no flight of ideas and no thought blocking.  He 
denied current auditory hallucinations, visual hallucinations 
or delusions.  There were no suicidal or homicidal ideation.  
His judgment was intact and his insight was good.

Additional VA outpatient treatment records reflect that in 
September 1999 it was reported that he was still hearing 
voices.  The impression following examination was chronic 
paranoid schizophrenia, stable when compliant with 
medication.  The following month his condition was again 
noted to be stable.

At the time of a January 2000 VA psychiatric examination, it 
was noted that the veteran had had hospitalizations in 1997 
and in 1999 for treatment of chronic paranoid schizophrenia.  
At the current time he was taking Olanzapine and also took 
Trazodone for sleep.  The veteran stated that following his 
nine month tour of duty in the United States Marine Corps he 
was discharged because he had developed a mental problem that 
was diagnosed as simple schizophrenia.

The veteran stated that he was able to work and get along 
until about 1990 when he began to develop severe 
hallucinations and hearing voices almost constantly.  At that 
time he sought help from a local psychiatrist and was 
hospitalized for a period of several weeks.  He had been 
under continuous care since then.  He stated he took Mellaril 
for a lengthy period of time and he tried Haldol for a while, 
but had severe dystonic reactions from Haldol.

Following his discharge from service the veteran returned to 
college and after seven years graduated from the University 
of Texas with a degree in electrical engineering.  He 
initially went to work for Boeing and then tried several 
places, finally ending up in 1981 working in civil service 
and he stayed there working as a electrical engineer doing 
primarily electronics until his retirement in 1999.  He 
stated that since he retired he had had an increase in 
symptomatology.  He also noted that over the past two years 
his wife left him and moved to Florida to live with her 
daughter.  He was living with a son and a nephew.  The son 
was a chronic drug abuser and was in a rehabilitation program 
at the present time.

The veteran stated that he had almost continuous symptoms, 
particularly of auditory hallucinations and delusional 
thinking, particularly concerning people trying to harm him.  
He focused upon the fact that the CIA might be trying to do 
something adverse with him.  He reported no remissions.  It 
was definite that the veteran had few friends and few 
activities.  He felt the Olanzapine was helping him.

The veteran related that he had been emotionally unstable all 
of his life, meaning that he changed from job to job and had 
a tendency to lose interest.  He stated that he had ongoing 
persistent auditory hallucinations; he heard voices 
frequently often telling him to kill himself.  He heard the 
television talking to him and felt that the microwave talked 
to him when it was running.  He had persistent beliefs that 
people were trying to cause him to harm, but he was quite 
vague about this.  He also complained of resistant movements 
of his jaw and tongue.

On mental status examination, the veteran was oriented for 
time, place and person, and his memory and recall appeared to 
be intact.  His thoughts were organized and he was able to 
progress to a goal of thought without derailing.  He 
described freely auditory hallucinations, and denied visual 
hallucinations.  The veteran was of a rather flattened mood.  
His mood was euthymic.  His affect was appropriate to the 
immediate thought content.  His appearance was that of a man 
about his stated age with greasy, unkempt hair and a 
relatively unshaven beard.  He had persistent jaw thrusting 
and tongue thrusting.

There was no impairment of thought process or communication 
and there was no inappropriate behavior.  The veteran 
indicated that despite his frequent auditory hallucinations 
telling him to kill himself, he was not suicidal or 
homicidal.  His hygiene was marginal.  The veteran was 
oriented to person, place and time.  There was no memory loss 
or impairment and no obsessive or ritualistic behavior which 
interfered with routine activities was observed.  As for the 
rate and flow of speech, his speech patterns were normal with 
no irrelevant, illogical or obscure speech patterns noted.

The examiner reported that no panic attacks were described 
and no depression, depressed mood or anxiety was described.  
There was no impaired impulse control and the veteran stated 
that he slept well.  It was noted that there were no other 
symptoms.  The examiner indicated that psychological testing 
was not necessary.  The diagnoses included schizophrenic 
disorder, chronic paranoid type.  A Global Assessment of 
Functioning score of 60 was assigned..  The examiner observed 
that the veteran had moderate symptoms and moderate 
difficulty in functioning, but was able to work successfully 
until retirement; he had more difficulty in general social 
functioning.

The veteran contends that he experiences panic attacks daily, 
difficulty with complex commands, both short and long term 
memory impairment, impaired judgment, reduced reliability and 
productivity, and disturbances of motivation and mood as well 
as irrational and irrelevant speech, constant hearing of 
voices and difficulty with relationships.  He asserts that 
his retirement was strongly influenced by his disability.

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9404 (2000).

Considering the evidence of record, the Board finds that an 
increase is not warranted.  At the present time, the 
veteran's paranoid schizophrenia, undifferentiated, is 
manifested by some auditory hallucinations, flattened mood 
and some difficulty in developing good social relationships.

The Board emphasizes that there is no evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech, memory impairment, illogical or incoherent speech or 
thought processes, cognitive impairment, impaired abstract 
thinking, impairment of judgment or insight, or suicidal or 
homicidal ideation.  Absent such symptoms, the veteran's 
disability picture does not more nearly approximate the 
criteria required for a 50 percent rating under the rating 
schedule. 38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  In summary, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for paranoid schizophrenia, 
undifferentiated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Code 9404 (2000).  With respect to this determination, 
the evidence is not so evenly balanced so as to raise doubt 
as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for paranoid 
schizophrenia, undifferentiated, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

